Sales Report:Supplement No. 86 dated Nov 25, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 395188 This series of Notes was issued and sold upon the funding of the borrower loan #39649, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Auction start date: Nov-12-2009 Auction end date: Nov-19-2009 Starting lender yield: 6.50% Starting borrower rate/APR: 7.50% / 7.84% Starting monthly payment: $31.11 Final lender yield: 4.87% Final borrower rate/APR: 5.87% / 6.21% Final monthly payment: $30.36 Auction yield range: 3.29% - 6.50% Estimated loss impact: 0.59% Lender servicing fee: 1.00% Estimated return: 4.28% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 10 First credit line: Dec-2001 Debt/Income ratio: 4% Credit score: 780-799 (Nov-2009) Current / open credit lines: 7 / 5 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 10 Length of status: 2y 5m Amount delinquent: $0 Revolving credit balance: $3,992 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 38% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: Chinchilla Borrower's state: NewYork Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 16 ( 100% ) 780-799 (Latest) Principal borrowed: $12,000.00 < mo. late: 0 ( 0% ) 800-819 (Sep-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 16 Description 2nd Loan! Never late! Hello Again Prosper community! I finished my first loan for $12,000 almost a year ago and I am wanting a much lower amount this time. It helped me get all my husband's credit cards consolidated. He still has no balance on any card.I will be?using this money for a credit card I have accrued a balance on.?I had a slew of expenses which I started?paying 13.99% interest on from November 1st. This is not a bad rate but I know with?Prosper I can get a better rate and I can pay?others like myself.Like the other loan I will most likely not keep it full term. As I get little bonuses and tax rebates I will be paying it down. Income ~$3000Expenses ~$2700Monthly Net Income: $300 Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) vtr1000 $25.00 $25.00 11/14/2009 9:31:32 AM hellasow $50.00 $50.00 11/14/2009 11:27:46 AM khamlagirl $25.00 $25.00 11/16/2009 8:42:39 PM AsianDragon $25.00 $25.00 11/16/2009 10:30:19 PM Furryone $25.00 $25.00 11/17/2009 2:33:58 PM jtoms101 $100.00 $100.00 11/18/2009 3:55:03 AM rmachi $25.00 $25.00 11/18/2009 1:40:44 PM scientists $25.00 $25.00 11/18/2009 2:06:46 PM YummiBear $25.00 $25.00 11/18/2009 5:20:38 AM platinum-goat4 $25.00 $25.00 11/18/2009 5:16:22 PM revenue-superstar9 $25.00 $25.00 11/18/2009 7:34:00 PM Nemo2001 $25.00 $25.00 11/19/2009 7:46:36 AM bonus-patriot $50.00 $50.00 11/18/2009 5:47:39 PM springpanda $50.00 $1.37 11/15/2009 3:36:52 PM FundMaker $25.00 $25.00 11/15/2009 9:04:14 AM lm150 $25.00 $25.00 11/17/2009 7:29:15 AM rcs2003 $50.00 $50.00 11/17/2009 2:03:50 AM santhana $35.00 $35.00 11/17/2009 1:37:44 PM yurison $25.00 $25.00 11/17/2009 2:05:08 PM thegreatstrafe $25.00 $25.00 11/17/2009 3:43:54 PM martymaniaman $27.53 $27.53 11/18/2009 6:04:35 AM stammyc3 $27.51 $27.51 11/17/2009 6:58:15 PM generous-deal6 $58.59 $58.59 11/18/2009 1:38:44 PM theloanteacher $25.00 $25.00 11/18/2009 3:59:59 PM authoritative-social $25.00 $25.00 11/18/2009 7:38:35 PM pietro_torna_indietro $100.00 $100.00 11/19/2009 6:33:20 AM moola-trumpeter $25.00 $25.00 11/19/2009 6:37:43 AM bonus-patriot $50.00 $50.00 11/18/2009 5:47:59 PM d34dfish $25.00 $25.00 11/18/2009 6:49:20 PM 29 bids Borrower Payment Dependent Notes Series 432638 This series of Notes was issued and sold upon the funding of the borrower loan #39653, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $3,800.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Auction start date: Nov-10-2009 Auction end date: Nov-17-2009 Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $171.90 Final lender yield: 30.00% Final borrower rate/APR: 31.00% / 33.39% Final monthly payment: $163.40 Auction yield range: 17.29% - 34.00% Estimated loss impact: 26.76% Lender servicing fee: 1.00% Estimated return: 3.24% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Aug-1996 Debt/Income ratio: 11% Credit score: 640-659 (Oct-2009) Current / open credit lines: 8 / 7 Employment status: Full-time employee Now delinquent: 4 Total credit lines: 43 Length of status: 16y 1m Amount delinquent: $3,529 Revolving credit balance: $1,081 Occupation: Sales - Retail Public records last 12m / 10y: 0/ 0 Bankcard utilization: 97% Stated income: $50,000-$74,999 Delinquencies in last 7y: 3 Homeownership: No Inquiries last 6m: 0 Screen name: TROYCHRISTOPHER Borrower's state: Florida Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 2 On-time: 49 ( 100% ) 640-659 (Latest) Principal borrowed: $2,250.00 < mo. late: 0 ( 0% ) 620-639 (Apr-2009) 580-599 (Nov-2007) 580-599 (Jun-2006) Principal balance: $556.32 1+ mo. late: 0 ( 0% ) Total payments billed: 49 Description A+ Prosper Credit /3rd Loan/ Look! Purpose of loan:This loan will be used?to help with a down payment on daughter braces, payoff my other prosper loan less the $600.00 owed and payoff my small credit card debt.?My financial situation:I am a good candidate for this loan because this will be my third prosper loan. I have never missed a payment and have a 100% on time rating. I also payed my first prosper loan off early.I am a loving father and husband. My children are ages 6 and 10 and I have been married over 11 years to my wife. I am a responsable 36 year old. The delinquent amount is related to hospital bills for my son?that are in dispute from the insurance company.Monthly net income: $ 4000 ?plus? bonuses.My wife works as well and her income is not included here. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: The one red flag is your current delinquencies. Can you tell us when these hospital bills were incurred and where you are in the process of resolving the disputes over these hospital bills? - fiscal_family A: Yes Hello, they were incurred over the last 4 years. My son had a seizure disorder from the age of 18 months, he is now six and the seizures have slown but when he was younger we made lots of trips to the doctors, ER, and took several ambulance rides. We pay small amounts each month and have cleared others up, there were more. These are the last four and some of it is ambulance rides which my policy states are covered. (Nov-13-2009) Q: Your financial picture seems to have improved since your previous Prosper loans. A 60 point increase in your credit score, almost all prior deliquencies have dropped off, and 49 on time Prosper payments should be reassuring to potential lenders. - fiscal_family A: Yes, I am reducing our debt. I want to run the family debt like a business and have 0 debt and strong cash flow. The strong cash flow is there and we have greatly reduced are debt over the past 10 years. It takes time, but we are so close to being debt free and we are looking forward to that day. (Nov-13-2009) Q: Congratulations on your exceptional prosper payment record, wow 49 and no lates plus the 60 pt bump in credit score. Could you highlight your free cash flow situation. thanks.
